IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JAMES MAURICE MATTICE,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-3506

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed July 9, 2015.

An appeal from the Circuit Court for Bay County.
Michael D. Miller, Judge.

Nancy A. Daniels, Public Defender, and L. Allen Beard, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Giselle D. Lylen, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., BENTON and LEWIS, JJ., CONCUR.